Citation Nr: 1747196	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin disability of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his July 2011, VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge as well as a local RO hearing.  However, in a March 2012 statement the Veteran withdrew his request for a formal hearing and instead requested an informal conference at the RO.  An informal conference was subsequently held in March 2012.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

The Board remanded this matter for further development in September 2015 and February 2017.  In its September 2015 remand, the Board reopened the claim for tinea pedis and recharacterized it more broadly, to include any skin disability affecting the bilateral feet.  


FINDING OF FACT

A skin disability affecting the bilateral feet was not shown in active service or for years thereafter, and the only medical opinion of evidence to address the etiology of the skin disability of the bilateral feet weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection of a skin disability affecting the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In a June 1972 enlistment report of medical history, the Veteran did not identify any disabilities of the feet or skin.  He stated he was in good health and on no medication.  In the concurrent enlistment medical examination, no issue or problems regarding the Veteran's feet or skin were found.  A July 1973 narrative summary of physical examination found no remarkable abnormalities.

An August 1973 VA physician examination note indicated the Veteran's skin was normal.  The Veteran's provided history did not include complaints of foot fungus, tinea pedis, or other skin problems.

In September 1977, a VA medical certificate and history indicated the Veteran had a rash between his toes.  Scaly lesion of the feet was noted and he was diagnosed with tinea pedis.

In August 2000, the Veteran presented at a private medical facility with complaints of tinea pedis between all the toes on both feet.  

A December 2000 VAMC primary care note indicted the Veteran had tinea at the toe webs.

In June 2001, a VAMC note indicated the Veteran stated that the fungus in his feet was not any better.

In January 2002, a podiatry progress note indicated the Veteran was responding slowly to the tinea pedis.  His medication was adjusted.

In November 2008, the Veteran stated that his tinea pedis was due to the fact that when he would shower at sea, sea water would come into the shower and his feet were exposed to sea water.

In August 2010, the Veteran stated that his foot disease was related to his service because of his exposure to the shower in boot camp and aboard ship.

In an October 2010 statement in support of claim, the Veteran stated that his foot condition was related to ongoing exposure over the years from boot camp to aboard ship because of germs that may or may not have been wiped clean.

In December 2015, the Veteran underwent a VA examination regarding the skin disability of his feet.  The Veteran stated that he was diagnosed with tinea pedis during active service and that the skin disability was because of exposure to seawater, germs in showers, and exposure to heat during his period of active service.  Upon examination, the Veteran was diagnosed with tinea pedis between the 2nd and 3rd, 3rd and 4th, and 4th and 5th digits of the bilateral feet.  His toenails were not involved.  The condition affected 1 percent of the total skin surface and 0 percent of the exposed skin surface.  The Veteran took medication for the condition for a duration of six weeks or more, but not consistently, in the past 12 months.  In the examiner's opinion, it was less likely as not that the Veteran's current tinea pedis condition was caused by or related to active service.  His opinion was based on his examination, interview with the Veteran, and STRs, which did not show any complaints, diagnosis, or treatment for tinea pedis of both feet during active service.  The examiner stated that if the Veteran had been exposed to germs in showers and heat, he would have developed tinea pedis after the exposure in 1973.  The examiner, however, did not have access to the 1977 diagnosis of tinea pedis.

As such, in a March 2017 addendum report, the 2015 VA examiner reviewed the medical report from 1977 that indicated the Veteran had tinea pedis at that time.  The examiner stated that it was less likely than not that this 1977 diagnosis of tinea pedis was related to the Veteran's service, as the diagnosis was not immediately after service, but four years after the Veteran had separated from service.  The examiner again disagreed with the Veteran's statements that his exposure to germs and sea water while in service caused his tinea pedis.  He explained that fungus could be found in any place and under any circumstances and conditions and that sea water was in fact less in contaminants because of the very high concentration of sodium chloride.  

In light of the above, the Board finds that service connection for the Veteran's skin disorder of the bilateral feet is not warranted.

Service connection necessitates a finding that the Veteran's foot disorder was related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  The Veteran's STRs are void of treatment for or complaint of symptoms associated with the Veteran's feet, and specifically, the July 1973 examination did not find any abnormalities.  The August 1973 examination also did not find any skin disorders or any issues, complaints, or problems with the Veteran's feet.  The first notation of any problems with the Veteran's feet or skin was the 1977 diagnosis of tinea pedis, which occurred four years after the Veteran had separated from service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the 2015 VA examiner did not relate the Veteran's tinea pedis to his time in service.  The examiner stated that it was less likely than not that the Veteran's tinea pedis was incurred in service, as such a condition would have manifested after exposure - not four years after exposure.  The Board finds the December 2015 VA examiner's medical opinion highly probative to the issue of whether the Veteran's skin disability of the bilateral feet was related to service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and examination and interview of the Veteran.  The examiner's review of the Veteran's claims file consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the Veteran's skin disability of the bilateral feet is not related to service.

The Board has also considered the Veteran's statements regarding his skin disability of the bilateral feet.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's skin disorder of the bilateral feet, and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report his skin disorder symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation of his bilateral foot skin disability.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, the claims file does not contain competent and credible evidence that the Veteran's skin disorder of the bilateral feet is related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin disability of the bilateral feet is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


